      Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 1 of 18




                        UNITED STATES DISTRICT COURT
                             Southern District of Texas
                                 Houston Division

 IDELL BELL and RASHARD                     §
 TATUM, individually and                    §
 on Behalf of All Others Similarly          §
 Situated                                   §
                                            §
               Plaintiffs,                  §
                                            §     CA Number: 4:20-cv-1654
                                            §     Class Action and Collective Action
 v.                                         §
                                            §
 CONTINENTAL PRODUCTION                     §     Jury Demanded
 SERVICES, INC., a foreign                  §
 corporation, and CRAIG                     §
 CORBELL, individually,                     §
                                            §
              Defendants                    §


       PLAINTIFFS’ CLASS ACTION/COLLECTIVE ACTION COMPLAINT

       Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy

situations “detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this

broad remedial purpose, the FLSA establishes minimum wage and overtime requirements for

covered employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an effective

integrated cause of action within the FLSA, prevent employers from pilfering the wages

rightfully earned by their employees. See, Billingsley v. Citi Trends, Inc., 13-12561, 2014 WL

1199501 (11th Cir. Mar. 25, 2014).

       1.      This case implicates Continental Production Services, Inc. (“CPS”), a foreign

corporation and its officer and/or director, Craig Corbell (“Corbell”). The term “Defendants”

in this complaint shall collectively refer to CPS and Corbell. Defendant have failed to pay


                                           Page |1
      Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 2 of 18



Plaintiffs Idell Bell and Rashard Tatum, along with approximately another one hundred

construction crew members for work performed at a solar farm in Wimauma, Florida. See

Exhibit A, attached.

       2.      Defendants required and/or permitted Plaintiffs Idell Bell and Rashard Tatum

(“Plaintiffs”) to work as crew members at Defendants’ construction sites in excess of forty (40)

hours per week, but refused to compensate them at the applicable minimum wage and overtime

rate. In fact, Defendants refused to compensate Plaintiffs at all for the hours they worked.

       3.      Defendants’ conduct violates the FLSA, which requires non-exempt

employees, such as Plaintiffs, to be compensated for their overtime work at a rate of one and

one-half times their regular rate of pay. See 29 U.S.C. § 207(a).

       4.      Furthermore, Defendants’ practice of failing to pay its employees at all violates

the minimum wage provisions of the FLSA. See 29 U.S.C. § 206.

       5.      Plaintiffs bring a collective action to recover the unpaid wages owed to them

and all other similarly situated employees, current and former, of Defendants who worked in

Florida, at any time during the three year period before this Complaint was filed up to the

present (“Class Members”). These Class Members should be informed of the pendency of this

action and apprised of their rights to join in the manner envisioned by Hoffman-La Roche Inc.

v. Sperling, 493 U.S. 165 (1989) and its progeny.

       6.      Plaintiffs further complain on behalf of themselves, and a class of other

similarly situated current and former employees of the Defendants, pursuant to Fed.R.Civ.P.23,

that they are entitled to back wages from Defendants for hours/weeks of work for which they

did not receive at least the Florida minimum wage, in violation of Article X, Section 24 of the

Florida Constitution (“Florida Minimum Wage Claims”).




                                            Page |2
      Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 3 of 18



                    SUBJECT MATTER JURISDICTION AND VENUE

        7.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

        8.      This Court has the authority to grant declaratory relief pursuant to the FLSA

and the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

        9.      Venue is proper in the Southern District of Florida because both Defendants

reside in this jurisdiction.

                        PARTIES AND PERSONAL JURISDICTION

        11.     Plaintiff Idell Bell is an individual currently residing in Polk County, Florida.

        12.     Plaintiff Rashard Tatum is an individual currently residing in Polk County,

Florida.

        13.     The Class Members are all of Defendants’ current and former construction crew

members who worked Defendant’s construction sites in Florida at any time during the three

years prior to the filing of this Complaint up to the present.

        14.     Defendant Continental Production Services, Inc. is a foreign corporation doing

business in Polk County, Florida for the purpose of accumulating monetary profit.

        15.     Defendant Craig Corbell is an individual residing in Texas. This Court has

personal jurisdiction over this Defendant because he is an Officer and Director of Continental

Production Services, Inc. and had sufficient contacts with the Middle District of Florida both

individually and as an Officer of Defendant CPS at all times relevant hereto.

                                      FLSA COVERAGE

16.     In an FLSA case, the following elements must be met. “(1) [plaintiff] is employed by

the defendant, (2) the defendant engaged in interstate commerce, and (3) the defendant failed




                                             Page |3
       Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 4 of 18



to pay [plaintiff] minimum or overtime wages.” Freeman v. Key Largo Volunteer Fire &

Rescue Dept., Inc., 494 Fed. Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S. Ct. 62, (U.S.

2013).

                              EMPLOYMENT RELATIONSHIP

         17.   At all material times, Defendants have been employers within the meaning of

3(d) of the FLSA. 29 U.S.C. § 203(d).

         18.   Moreover, the Fair Labor Standards Act (“FLSA”) defines the term “employer”

broadly to include “any person acting directly or indirectly in the interest of an employer in

relation to any employee.” 29 U.S.C. § 203(d).

         19.   The statutory definition of “employer” includes corporate officers, participating

shareholders, supervisors, managers, or other employees where that individual exercises some

supervisory authority over employees and is responsible in whole or in part for the alleged

violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993);

Donovan v. Grim Hotel Co., 747 F.2d 966, 971-72 (5th Cir. 1984).

         20.   Defendant Craig Corbell is the President and Director of CPS.

         21.   Defendant Craig Corbell is involved in the day-to-day business operation of

CPS.

         22.   Defendant Craig Corbell has responsibility for the supervision of the employees

of CPS.

         23.   Defendant Craig Corbell is responsible for the compensation or lack thereof

paid to CPS’ construction crew members.

         24.   Defendant Craig Corbell has the authority to hire and fire employees, the

authority to direct and supervise the work of employees, the authority to sign on the business's




                                            Page |4
     Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 5 of 18



checking accounts, including payroll accounts, the authority to make decisions regarding

employee compensation and capital expenditures, determined the rate and method of payment;

and maintained employment records..

       25.     Additionally, Defendant Craig Corbell was responsible for the day-to-day

affairs of CPS. In particular, he was responsible for determining whether CPS complied with

the Fair Labor Standards Act.

       26.     As such, Defendant Craig Corbell is the employer of the Plaintiffs and Class

Members within the meaning of 3(d) of the FLSA, and is jointly, severally, and liable for all

damages.

                      ENTERPRISE AND INDIVIDUAL COVERAGE

       27.     “The Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 207(a) (1), requires

an employer to pay overtime compensation to an hourly worker if the employee can establish

individual coverage or enterprise coverage.” Silver v. Dr. Neal Krouse, D.O., P.A., 06-

60634CIV, 2007 WL 4098879 *2 (S.D. Fla. Nov. 16, 2007) (citing Thorne v. All Restoration

Svcs., Inc., 448 F.3d 1264, 1265 (11th Cir.2006)). “To qualify for enterprise coverage,

Defendants must ‘ha[ve] employees engaged in commerce or in the production of goods for

commerce, or [ ] ha[ve] employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person; and is an

enterprise whose annual gross volume of sales made or business done is not less than

$500,000.’” Id. (citing 29 U.S.C. § 203(s)(1)(A)(i) and (ii)).    “The phrase ‘engaged in

commerce’ is interpreted broadly and liberally.” Id. (citing Alonso v. Garcia, 147 Fed. Appx.

815, 816 (11th Cir. 2005)).




                                           Page |5
      Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 6 of 18



       28.     At all material times, Defendants have been an enterprise within the meaning

of 3(r) of the FLSA. 29 U.S.C. § 203(r).

       29.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they

have had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       30.     Specifically, Defendants’ employees were construction crew members that

installed solar panels which have been moved or produced in interstate commerce to

Defendants’ customers.         Additionally, Defendants’ employees, including Plaintiffs, have

handled materials that have been moved or produced in interstate commerce, which were used

in the course of Defendants’ business operations.

       31.     Defendants advertise on the internet, process credit cards from out of state,

communicate via mail, email, and telephone outside of the state of Florida, and sell their

products across state lines.

       32.     Furthermore, Defendants have had, and continue to have, an annual gross

business volume in excess of the statutory standard.

       33.     At all material times, Plaintiffs were individual employees who engaged in

commerce or in the production of goods for commerce as required by 29 USC § 206-207.

                                        WAGE VIOLATIONS

       34.     Defendants failed to pay Plaintiffs and all other construction crew members

they hired any compensation whatsoever, thus less than the federal or Florida minimum wage.

For instance, Plaintiff Bell began working for Defendants on December 2, 2019, and though

he received a check on December 13, 2019, the check bounced. Plaintiff Bell continued to




                                              Page |6
        Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 7 of 18



work for Defendants and was supposed to receive a check on December 20, 2019, but did not

receive a check at all. Plaintiff Tatum did not receive any pay for the same time period.

         35.    Additionally, during the same time period, Defendants failed to pay Plaintiffs

and all other construction crew members overtime for all hours worked in excess of forty per

week.

                                            FACTS

         36.    Plaintiffs and Class Members have all been victimized by Defendants’ common

policy and plan to violate their rights under the FLSA by denying them minimum wage and

proper overtime.

         37.    Defendants each operate a construction business that installs solar panels

throughout Florida.

         38.    Defendants employ construction crew members to install the solar panels for

Defendants’ customers.

         39.    Plaintiff Idell Bell was formerly employed by Defendants as a construction

crew member.

         40.    Plaintiff worked on a regular basis for Defendants at a site in Ruskin, Florida.

         41.    Plaintiff Rashard Tatum was formerly employed by Defendants as a

construction crew member.

         42.    Plaintiff worked on a regular basis for Defendants at a site in Ruskin, Florida.

         43.    Defendants did not pay the construction crew members compensation for any

hours worked.      For instance, Plaintiff Bell began working for Defendants on December 2,

2019, and though he received a check on December 13, 2019, the check bounced. Plaintiff Bell

continued to work for Defendants and was supposed to receive a check on December 20, 2019,




                                             Page |7
          Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 8 of 18



but did not receive a check at all. Plaintiff Tatum did not receive any pay for the same time

period.

           44.   Plaintiffs and the Class Members are not exempt from the overtime and

minimum wage requirements under the FLSA.

           45.   Although Plaintiffs and Class Members are required to and do in fact frequently

work more than forty (40) hours per workweek, they are not compensated at the FLSA

mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they

received no compensation whatsoever from Defendants and thus, Defendants violated the

minimum wage requirement of the FLSA. See 29 U.S.C. § 206.

           46.   Defendants’ method of paying Plaintiffs in violation of the FLSA was willful

and was not based on a good faith and reasonable belief that its conduct complied with the

FLSA. Defendants utterly failed to pay them in accordance to the FLSA by not paying them

at all.

           47.   The individually named Defendant has ultimate authority regarding hiring and

firing employees at CPS.

           48.   The individually named Defendant created and implemented companywide

policy of failing to pay the construction crew members of CPS.

                         COLLECTIVE ACTION ALLEGATIONS

           49.   As part of their regular business practices, Defendants have intentionally,

willfully and repeatedly harmed Plaintiffs and Class Members by engaging in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.

           50.   Although Defendants permitted and/or required Class Members to work in

excess of forty (40) hours per workweek, Defendants have denied them full compensation for




                                             Page |8
      Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 9 of 18



their hours worked over forty. Defendants have also denied them full compensation at the

federally mandated minimum wage rate.

       51.     Class Members perform or have performed the same or similar work as

Plaintiffs. In particular, Plaintiffs and Class Members all worked as construction crew members

under the same conditions and subject to the same violations of the FLSA.

       52.     Many Class Members regularly work or have worked in excess of forty (40)

hours during a workweek.

       53.     Class Members are not exempt from receiving overtime pay and/or minimum

wage at the federally mandated minimum wage rate under the FLSA.

       54.     As such, Class Members are similar to Plaintiffs in terms of job duties, pay

structure, and/or the denial of overtime and minimum wage.

       55.     Defendants’ failure to pay overtime compensation and hours worked at the

minimum wage rate required by the FLSA results from generally applicable policies or

practices, and does not depend on the personal circumstances of the Class Members.

       56.     The experiences of Plaintiffs, with respect to their pay, are typical of the

experiences of Class Members.

       57.     The experiences of Plaintiffs, with respect to their job duties, are typical of the

experiences of Class Members.

       58.     The specific job titles or precise job responsibilities of each Class Member does

not prevent collective treatment.

       59.     All Class Members, irrespective of their particular job requirements, are entitled

to overtime compensation for hours worked in excess of forty during a workweek.




                                             Page |9
     Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 10 of 18



       60.     All Class Members, irrespective of their particular job requirements, are entitled

to compensation for hours worked at the federally mandated minimum wage rate.

       61.     Although the exact amount of damages may vary among Class Members, the

damages for Class Members can be easily calculated by a formula. The claims of all Class

Members arise from a common nucleus of facts. Liability is based on a systematic course of

wrongful conduct by Defendants that caused harm to all Class Members.

       62.     The individually named Defendant instituted, permitted, and/or required the

policy and practice of not paying the construction crew members minimum wage nor overtime

for hours worked in excess of forty for each workweek.

       63.     As such, the classes of similarly situated Plaintiffs are properly defined as

follows:

               The Overtime Class
               All of Defendants’ current and former construction crew members
               who worked for Defendants in the State of Florida at any time
               during the three years before this Complaint was filed up to the
               present who were not paid overtime for all hours worked in excess
               of forty during any work week.

               The Minimum Wage Class
               All of Defendants’ current and former construction crew members
               who worked for Defendants in the State of Florida at any time
               during the three years before this Complaint was filed up to the
               present who were not paid minimum wages for all hours worked
               during any workweek.

                            CLASS ACTION ALLEGATIONS

       64.     Plaintiffs sue on their own behalf and on behalf of a class of persons under Rules

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

       65.     Plaintiffs bring their Florida Minimum Wage Claims on behalf of all persons who

were employed by Defendants at any time since February 2015, to the entry of judgment in this




                                            P a g e | 10
     Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 11 of 18



case (the “Class Period”), who were “construction crew member” employees and who have not

been paid at least the applicable Florida Minimum Wage for hours/weeks worked, as required, in

violation of Article X, Section 24 of the Florida Constitution (the “Class”).

          66.   The persons in the Class identified above are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is unknown, and the facts

on which the calculation of that number are presently within the sole control of the Defendants,

upon information and belief, there are between 100 and 500 members of the Class during the Class

Period.

          67.   The claims of Plaintiffs are typical of the claims of the Class, and a class action is

superior to other available methods of fair and efficient adjudication of the controversy -

particularly in the context of wage and hour litigation where individual plaintiffs lack the financial

resources to vigorously prosecute a lawsuit in federal court against corporate defendants.

          68.   The Defendants have acted or refused to act on grounds generally applicable to the

class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the class as a whole.

          69.   Specifically, Defendants illegally failed to pay its construction crew members at

all, including Plaintiffs and thus failed to pay them minimum wages as mandated by Article X,

Section 24 of the Florida Constitution.

          70.   Application of this policy or practice does/did not depend on the personal

circumstances of Plaintiffs or those joining this lawsuit. Rather, the same policy or practice which

resulted in the non-payment of minimum wages to Plaintiffs applied and continues to apply to all

class members. Accordingly, the class members are properly defined as:

                All of Defendants’ current and former construction crew members
                who worked for Defendant in the State of Florida at any time during



                                             P a g e | 11
     Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 12 of 18



                the five (5) years before this Complaint was filed up to the present
                who were not paid Florida’s minimum wage for all hours worked.

       71.      Plaintiffs are committed to pursuing this action and have retained competent

counsel experienced in employment law and class action litigation.

       72.      Plaintiffs have the same interests in this matter as all other members of the class

and Plaintiffs’ claims are typical of the Class.

       73.      There are questions of law and fact common to the Class which predominate over

any questions solely affecting the individual members of the Class, including but not limited to:

             a. whether the Defendants employed the members of the Class within the meaning

                of Article X, Section 24 of the Florida Constitution;

             b. whether the Defendants failed to keep true and accurate time records for all

                hours worked by Plaintiff and members of the Class;

             c. what proof of hours worked is sufficient where employers fail in their duty to

                maintain time records;

             d. whether Defendants failed and/or refused to pay the members of the Class at

                least the Florida Minimum Wage in one of more workweeks;

             e. whether the Defendants are liable for all damages claimed hereunder, including

                but not limited to, costs, disbursements and attorney’s fees; and

             f. whether the Defendants should be enjoined from such violations of Article X,

                Section 24 of the Florida Constitution in the future.

                      COUNT ONE: VIOLATION OF 29 U.S.C. § 207

       74.      Plaintiffs incorporate all allegations contained in the paragraphs 1-5 and 7-63.

       75.      Defendants’ practice of failing to pay Plaintiffs and Class Members time-and-

a-half rate for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.



                                             P a g e | 12
     Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 13 of 18



       76.      None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its

employees are employed are applicable to Defendants or Plaintiffs.

                     COUNT TWO: VIOLATION OF 29 U.S.C. § 206

       77.      Plaintiffs incorporate all allegations contained in paragraphs 11-5 and 7-63.

       78.      Defendants’ practice of failing to pay Plaintiffs and Class Members at the

required minimum wage rate violates the FLSA. 29 U.S.C. § 206. In fact, Defendants do not

compensate construction crew members whatsoever for any hours worked.

       79.      None of the exemptions provided by the FLSA regulating the duty of employers

to pay employees for all hours worked at the required minimum wage rate are applicable to

Defendants or Plaintiffs.

       80.      Defendants failed to keep adequate records of Plaintiffs’ and Class Members’

work hours and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

       81.      Federal law mandates that an employer is required to keep for three (3) years

all payroll records and other records containing, among other things, the following information:

             a. The time of day and day of week on which the employees’ work week begins;

             b. The regular hourly rate of pay for any workweek in which overtime

                compensation is due under section 7(a) of the FLSA;

             c. An explanation of the basis of pay by indicating the monetary amount paid on

                a per hour, per day, per week, or other basis;

             d. The amount and nature of each payment which, pursuant to section 7(e) of the

                FLSA, is excluded from the “regular rate”;

             e. The hours worked each workday and total hours worked each workweek;




                                            P a g e | 13
     Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 14 of 18



             f. The total daily or weekly straight time earnings or wages due for hours worked

                during the workday or workweek, exclusive of premium overtime

                compensation;

             g. The total premium for overtime hours. This amount excludes the straight time

                earnings for overtime hours recorded under this section;

             h. The total additions to or deductions from wages paid each pay period including

                employee purchase orders or wage assignments;

             i. The dates, amounts, and nature of the items which make up the total additions

                and deductions;

             j. The total wages paid each pay period; and

             k. The date of payment and the pay period covered by payment.

       82.      Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiffs and Class Members. Because Defendants’ records are

inaccurate and/or inadequate, Plaintiffs and Class Members can meet their burden under the

FLSA by proving that they, in fact, performed work for which they were improperly

compensated, and produce sufficient evidence to show the amount and extent of the work “as

a matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸

328 U.S. 680, 687 (1946).

     COUNT THREE: VIOLATION OF ARTICLE X, SECTION 24 OF THE

                                     FLORIDA CONSTITUTION

       83.      Plaintiffs incorporate all allegations contained in paragraphs 1, 2, 6, 7-17, 21-

26, 36-37, 39-45, and 64-73.




                                            P a g e | 14
     Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 15 of 18



        84.     Plaintiffs, and those similarly situated employees, are/were entitled to be paid

at least the Florida minimum wage for each hour/week worked during employment with

Defendants.

        85.     Specifically, Plaintiffs, and those similarly situated employees, were not paid

the proper minimum wage, as required by Article X, Section 24 of the Florida Constitution.

        86.     Defendants willfully failed to pay Plaintiffs, and those similarly situated

employees, minimum wages for one or more weeks during Plaintiffs” employment contrary to

Article X, Section 24 of the Florida Constitution.

        87.     Although such prerequisites are unconstitutional, Plaintiffs have complied with

all statutory prerequisites to bringing his claim pursuant to Article X, Section 24 of the Florida

Constitution.

        88.     Specifically, on February 6, 2020, Plaintiffs served Defendants with a Notice

pursuant to Fla. Stats. § 448.110, on behalf of themselves, and those similarly situated to

Plaintiffs.

        89.     More than 15 days have elapsed since Plaintiffs’ service of their Notice on

Defendants, and Defendants have failed to make payment to Plaintiffs.

        90.     As a direct and proximate result of Defendants’ deliberate underpayment of

wages, Plaintiffs, and those similarly situated employees, have been damaged in the loss of

minimum wages for one or more weeks of work with Defendants.

        91.     Plaintiffs are entitled to an award of damages in an amount equal to the relevant

Florida Minimum Wage, and an equal amount as liquidated damages.

        92.     Plaintiffs are entitled to an award of reasonable attorneys’ fees and costs,

pursuant to Article X, Section 24 of the Florida Constitution.




                                            P a g e | 15
     Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 16 of 18



                                     DAMAGES SOUGHT

       93.      Plaintiffs and Class Members are entitled to recover compensation for the hours

they worked for which they were not paid at the federally mandated minimum wage rate.

       94.      Additionally, Plaintiffs and Class Members are entitled to recover their unpaid

overtime compensation.

       95.      Plaintiffs and Class members are also entitled to an amount equal to all of their

unpaid wages and fees as liquidated damages. 29 U.S.C. § 216(b).

       96.      Plaintiffs and FLSA Class Members are entitled to recover their attorney’s fees

and costs as required by the FLSA. 29 U.S.C. § 216(b).

                                        JURY DEMAND

       97.      Plaintiffs and Class Members hereby demand trial by jury.

                                            PRAYER

       98.      For these reasons, Plaintiffs and Class Members respectfully request that

judgment be entered in their favor awarding the following relief:

             a. Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

                and (3) on behalf of the members of the Class and appointing Plaintiff and their

                counsel to represent the Class;

             b. Designation of this action as a collective action on behalf of the Collective

                Action Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b)

                to all similarly situated members of an FLSA Opt-In Class, appraising them of

                the pendency of this action, permitting them to assert timely FLSA claims in

                this action by filing individual Consents to Sue pursuant to 29 U.S.C. §216(b)




                                              P a g e | 16
Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 17 of 18



       and appointing Plaintiffs and their counsel to represent the Collective Action

       members;

    c. Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and practices

       complained of herein are in violation of the maximum hour and minimum wage

       provisions of the FLSA;

    d. Overtime compensation for all hours worked over forty in a workweek at the

       applicable time-and-a-half rate;

    e. All unpaid wages at the FLSA mandated minimum wage rate;

    f. All unpaid wage at the Florida mandated minimum wage rate;

    g. An equal amount of all owed wages and misappropriated funds as liquidated

       damages as allowed under the FLSA;

    h. An equal amount of all owed wages as liquidated damages as allowed under

       Article X, Section 24 of the Florida Constitution;

    i. Reasonable attorney’s fees, costs and expenses of this action as provided by the

       FLSA; and

    j. Such other relief to which Plaintiffs and Class Members may be entitled, at law

       or in equity.




                                   P a g e | 17
Case 4:20-cv-01654 Document 1 Filed on 05/12/20 in TXSD Page 18 of 18



                                     Respectfully submitted,

                                     By:     /s/ Chris R. Miltenberger
                                            Chris R. Miltenberger
                                            Texas Bar Number: 14171200

                                     The Law Office of Chris R.
                                     Miltenberger, PLLC
                                     1360 N. White Chapel, Suite 200
                                     Southlake, Texas 76092-4322
                                     817-416-5060 (office)
                                     817-416-5062 (fax)
                                     chris@crmlawpractice.com


                                    BRANDON J. HILL
                                    Florida Bar Number: 0037061
                                    AMANDA E. HEYSTEK
                                    Florida Bar Number: 0285020

                                    WENZEL FENTON CABASSA, P.A.
                                    1110 N. Florida Avenue, Suite 300
                                    Tampa, Florida 33602
                                    Main Number: 813-224-0431
                                    Direct Dial: 813-337-7992
                                    Facsimile: 813-229-8712
                                    Email: bhill@wfclaw.com
                                    Email: aheystek@wfclaw.com
                                    Email: jcornell@wfclaw.com

                                    Application Pro Hac Vice forthcoming

                                    Attorney for Plaintiffs




                             P a g e | 18
